UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-KSB/A (Amendment No. 1) [X] ANNUAL REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 [ ] TRANSITIONAL REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-08356 XEDAR CORPORATION (Name of small business issuer as specified in its charter) COLORADO 84-0684753 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8310 South Valley Highway, Suite 220 Englewood, CO 80112 (Address of principal executive offices) (303) 377-0033 (Issuer’s telephone number) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, no par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.[ ] Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). Yes[ ]No [X] State the issuer’s revenues for its most recent fiscal year: $6,237,339 As of January 31, 2007, there were 19,590,518 shares of the issuer’s no par value common stock outstanding and the aggregate market value of the common stock (based upon the average bid and asked prices on such date) of the issuer held by non-affiliates was approximately $28,351,497. Transitional Small Business Disclosure Format. Yes [ ]No [X] DOCUMENTS INCORPORATED BY REFERENCE The information required by PartIII of this report, to the extent not set forth herein, is incorporated by reference from the registrant’s definitive proxy statement relating to the annual meeting of stockholders anticipated to be held on April 24, 2007, which definitive proxy statement will be filed with the Securities and Exchange Commission within 120days after the end of the year to which this report relates. - 2 - Explanatory Note Weare filing this Amendment No. 1 to our Form 10-KSB for the year ended December 31, 2006, for the following reason.Subsequent to filing the Form 10-KSB, we entered into agreements to acquire Atlantic Systems Corporation and Pixxures, Inc.We are also in the process of registering on behalf of certain selling shareholders certain outstanding shares of our common stock which are currently restricted from trading.We are preparing an amendment to our registration statement on Form SB-2 in connection therewith.The Form SB-2 includes the financial statements for the two years ended December 31, 2006.As we have prepared the Form SB-2, we have concluded that in the financial statements we should disclose certain events which occurred subsequent to December 31, 2006, and subsequent to our preparation of the financial statements in the December 31, 2006 Form 10-KSB as originally filed.As we have prepared the financial statements for the SB-2, we have also identified information in the Form 10-KSB which we could have disclosed with more precision.We have therefore concluded that we need to make certain changes to the disclosures in the Form SB-2 based on disclosures which we made in the Form 10-KSB. We have prepared this Amendment No. 1 to provide the disclosures discussed above.The financial statements in this Amendment No. 1 report all material events which occurred subsequent to December 31, 2006, through the date of the enclosed Independent Auditor’s Report.We have not updated other parts of the Form 10-KSB.For additional information on subsequent events the reader should refer to the Forms 10-QSB and 8-K we have filed in 2007. This Amendment No. 1 amends Items 1, 1.A, 6, 7 and 8 as discussed below. Changes made in this amendment include: Item 1. Description of business Company History We expand the detail of the description of our operations between 1974 and present.We provide additional information regarding acquisitions and dispositions of our divisions as it relates to parties involved and consideration paid or received. Geographical Information Systems Segment We provide explanation to the industry-specific terms “open federal acres” and split estate land. Product Development and Technology We provide specific information about technologies we use and define industry specific terms to which we refer. Governmental Approval No government approval is required for any of our products or services. Government Regulations We are not aware of any current or prospective government regulations, nor of any changes to existing regulations, that will impact our business. - 3 - Customers We provide additional information about our largest customers and governmental agencies and entities we do business with. Suppliers We provide expanded information on our suppliers. Sales and Marketing We revise our previous disclosure to make it more specific, and we define industry-specific terms to which we refer. Competition We expand disclosure of our competition and the ways we differentiate ourselves. Intellectual Property We add specific detail about registered intellectual property we own and intellectual property for registration for which we applied. Item 1.A. Risk Factors We provide specific disclosure in our risk factors of how our business and operations would be affected by third party database content agreements and by customer renewals of subscriptions. We add a disclosure of an additional risk factor of loss of revenue due to contract termination, loss of revenue due to reduced government spending, concentration of ownership and continued loss generation based on recent performance. Item 6.Management's Discussion and Analysis of Plan of Operations. We expand our management discussion and analysis of plan of operations with additional disclosure of opportunities, challenges and risks, known trends , events, demands, commitments and uncertainties and key performance indicators. Revenue Recognition We revise our disclosure of service sales revenue recognition to address the issue of bundled services sales.We do not sell bundled services. Stock-Based Compensation We added a disclosure of actual amounts of compensation cost recognized in connection with adoption of SFAS 123R. Liquidity and Capital Resources We revise our disclosure to give additional detail about sources of financing we used in 2006. - 4 - Net Cash from Continuing Operations – Financing Activity We revise our disclosure to give the specific name of related parties involved in our financing activity. We evaluate amounts and certainty of cash flows. Results of Operations We discuss changes in our Net Loss. We identify federal contracts that have expired and have not been renewed. We provide additional information about the sale of our customer relationships segment. Item 7.Financial Statements Our independent auditors revised the date of their report to reflect the appropriate date of audit procedures performed on revised disclosures and presentation. Consolidated Statements of Operations We sold CustomerSoft, our customer relationship management segment, in November 2006.As originally filed, in the Consolidated Statements of Operations we classified the operations of the customer relationship management segment in regular operations.In this amendment we have reclassified the operations of our customer relationship management segment as discontinued operations, in accord with Statement of Financial Accounting Standard No. 144. Consolidated Statements Of Changes In Stockholders’ Equity We have modified the presentation of our shares outstanding in the Statement of Stockholders Equity to be consistent with the recapitalization associated with the reverse acquisition of Xedar Corporation by Premier Data Service, Inc. Note 1, Concentration of Credit Risk We added a disclosure about customers whose revenue exceeded 10% of total revenue in accordance with SOP 94-6 and paragraph (39) of SFAS No. 131. Note 1, Revenue Recognition, Sales of Services We revise our disclosure of service sales revenue recognition to address the issue of bundled services sales.We do not sell bundled services. Note 1, Stock-Based Compensation, third paragraph We changed the Note reference from Note 9 to Note 10 here and in other places because we added a new Note 8, changing the numeration of all Notes after the new Note 8. Note 4 At the end of Note 4 - Related Party Transactions, we added a reference to a related-party discussion in Note 5. - 5 - Note 8 We added Note 8 to report Discontinued Operations. Note 9 We provided clarification on the details of the reverse acquisition of Xedar Corporation by Premier Data Service, Inc. Note 12 After the first table in Note 12 we added a paragraph to provide a disclosure about customers whose revenue exceeded 10% of total revenue in accordance with SOP 94-6 and paragraph (39) of SFAS No. 131. Note 13 We added a discussion at the end of Note 13, Subsequent Events, of our acquisitions of Atlantic Systems Corporation and Pixxures, Inc. A NOTE ABOUT FORWARD-LOOKING STATEMENTS The statements included in this report, other than statements of historical fact, are forward-looking statements. Forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “intend,” “estimate,” “anticipate,” “plan,” “seek,” or “believe.”These forward-looking statements, which are subject to risks, uncertainties, and assumptions, may include projections of our future financial performance based on our growth strategies and anticipated trends in our business. These statements are only predictions based on our current expectations about future events. There are important factors that could cause our actual results, level of activity, performance, or achievements to differ materially from the results, level of activity, performance, or achievements expressed or implied by the forward looking statements. In particular, you should consider the risks outlined under "Risk Factors."Although we believe the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, level of activity, performance, or achievements. You should not rely upon forward-looking statements as predictions of future events. These forward-looking statements apply only as of the date of this report; as such, they should not be unduly relied upon as circumstances change.Except as required by law, we are not obligated, and we undertake no obligation, to release publicly any revisions to these forward-looking statements that might reflect events or circumstances occurring after the date of this report or those that might reflect the occurrence of unanticipated events. Part I Item 1.Description of Business. Overview We have two primary lines of business. First, we obtain federal geographical and land information ownership data from the Bureau of Land Management and state and county geographical and land information data from various states and counties and convert this information into databases that are sold to oil and gas companies, as well as several agencies of the federal government, along with browser software that allows users to easily access ownership information about specific parcels of land.This service is offered both on compact disc and through an Internet site.Nearly all sales are on an annual or quarterly subscription basis.We also offer production mapping services to a number of clients. - 6 - Second, we provide information technology systems and enterprise assurance and security analysis services to various federal government agencies.We use an internally-developed systems security analysis tool to improve the efficiency of our consultants, which allows us to bid more competitively for new work. We have over 200 commercial and government customers.Approximately 75% of our revenue is derived from government customers, which include the Department of State, the National Park Service, the Internal Revenue Service, the Bureau of Land Management, the Bureau of Reclamation, and the U.S. Forest Service.Our commercial customers include most of the major domestic petroleum companies including: Anadarko Petroleum, BP America, ConocoPhillips, Devon Energy, EnCana, Shell, Williams Production, and Yates Petroleum. Our principal executive offices are located at 8310 South Valley Highway, Suite 220, Englewood, Colorado 80112 and our telephone number is 303-377-0033. We also maintain an Internet site at www.xedarinc.com.Our common stock trades in the Over-the-Counter market (OTC.BB) under the ticker symbol “XDRC.OB.” Company History We are a Colorado corporation, incorporated in 1974 for the purpose of designing, developing, fabricating and selling high technology electro-optical equipment and related electrical equipment, including devices such as cameras, video systems, video amplifiers, image systems, electro-optical transmissions and electrical test equipment.We were quoted for trading on the Electronic Bulletin Board from 1975 until November 28, 2001, when we filed a Form 15, Certification and Notice of Termination of Registration with the Securities and Exchange Commission and terminated our quotation on the Bulletin Board.We engaged in minimal operations until October 1, 2004 (the date of our new development stage), when we commenced activities to become current in reporting with the Commission as a shell company. Effective December 31, 2006, through a wholly owned subsidiary formed specifically for that purpose, we merged with Premier Data Services, Inc., a Delaware corporation, as reported in our Current Report on Form 8-K filed on January 5, 2007.Before the merger there was no material relationship between us, our affiliates, and Premier.In accordance with the terms of the merger agreement, we issued 14,082,871 shares ofour common stock in exchange for (i) 13,685,018 shares of the common stock of Premier, and (ii) 2,685,253 shares of the Series A preferred stock of Premier.Immediately after the merger transaction, the former stockholders of Premier owned approximately 85% of the issued and outstanding shares of our common stock, and the management and board of directors designated by Premier were appointed as our officers and directors.The conversion of Premier shares into our shares of common stock has been accounted for as a reverse acquisition, since the stockholders of Premier obtained control of us.The following discussion includes the historical book values and results of operations of Premier. - 7 - Premier was formed in 1994 by four partners, Robert Johnson, Brad Taggart, Mark Chase, and Gary Kerr, three of whom remain with us today (Robert Johnson, Brad Taggart, and Mark Chase).We issued a string of land database and mapping products, including ClaimFinder® in 1995, LeaseFinder® in 1996, LotFinder® and CartéView® in 1997, Lease Sale System in 1998, Land Link® in 1999, PDS Studio® in 2001, Launch Pad in 2002, Map Layout Express in 2003, Map Server in 2004 and the Historical Lease Sale database in 2006.Also, we developed a number of custom applications for selected Federal Government clients, such as the BLM Lease Sale System, Mining Claim ADP, and OG Map II software. These custom applications expanded our base of development experience, allowing us to transfer technology from our custom design work into packaged software products. We targeted initial sales efforts primarily at the mining industry, followed by the oil & gas industry and then the federal government market, with sales to the Bureau of Land Management (BLM), Bureau of Reclamation, and U.S. Forest Service. We acquired FuGEN, Inc., a Maryland-based software development and systems consulting company, in early 2002.This gave us an expanded foothold in the federal government marketplace, which has led to major information technology systems and enterprise security consulting projects with the Department of State, the Veterans Administration, the Bureau of Land Management, and the National Park Service.FuGEN was also founded in 1994.The founder, Martin Terwilliger, and the initial two members of FuGEN’s executive staff, Michelle Beiga and Mitchell Gross, are still active in our day-to-day operations.Mr. Terwilliger serves as the President of our wholly owned FuGEN subsidiary, is an employee at will, and receives an annual salary of $185,000.Ms. Beiga serves as the Vice President – Human Resources of our wholly owned FuGEN subsidiary, is an employee at will, and receives an annual salary of $108,000.Mr. Gross serves as the Vice President – Consulting Services of our wholly owned FuGEN subsidiary, is an employee at will, and receives an annual salary of $138,000. Premier acquired FuGEN for a purchase price of (i) 2,239,652 shares of Premier's common stock and (ii) a cash payment of $100,000 and delivery of a contingent promissory note payable to Jack Baum or his affiliates in a principal amount not to exceed $700,000 (Mr. Baum was a controlling shareholder of FuGEN at the time of the acquisition).The acquisition of FuGEN was negotiated by our CEO, Hugh H. Williamson, III, who, at the time of the acquisition, served as chairman of the board of directors of Premier, Mr. Terwilliger, then President of FuGEN, and Mr. Baum, a controlling shareholder of FuGEN. Premier had no material relationship with FuGEN or its shareholders prior to its acquisition of FuGEN. In November 2006 we sold the Customer Relationship Management segment of our information technologies consulting business. We soldthis segment in exchange forcontingent consideration of $800,000.The sale amount represents the approximate total anticipated profit from what was at the time the segment’s only identified prospective sale (Starscape Communications Private Limited), and was contingent upon consummation of that sale.To date nothing has been paid as the sale has not been closed.The time period for consummation of the sale was 12 months from the date of the sale of the company, or until October 31, 2007, after which no consideration will be due.As we do not consider this sale to be probable, no amounts have been recorded in the accompanying financial statements related to the contingent consideration. - 8 - On January 1, 2007, we, through our subsidiary PDS GIS/LIS, Inc., a Delaware corporation, acquired Land Links Company Ltd., a New Mexico Limited Liability Company.We purchased Land Links from its two members for a purchase price of 360,000 shares of our common stock, 180,000 shares paid to David M. King and 180,000 shares paid to Glen W. Thurow.The terms of the Land Links acquisition were negotiated by the President and CEO of our Premier and PDS GIS/LIS subsidiaries, Richard V. Souders, and the two members of Land Links, and Glen W. Thurow and David M. King.Subsequent to the acquisition, Mr. Thurow became a co-manager of our wholly owned Land Links subsidiary, with an annual salary of $100,000 and Mr. King became a co-manager of our wholly owned Land Links subsidiary, with an annual salary of $100,000.Both Mr. Thurow and Mr. King are employees at will.We had no material relationship with Land Links or its members prior to our acquisition of Land Links.This acquisition expanded our foothold in the geographic information systems arena. Capital Structure Our authorized common stock consists of 50,000,000 shares of common stock, no par value per share.Each owner of our common stock has equal right to dividends and voting and there are no preemptive rights associated therewith. Geographical Information Systems Segment Our Geographical Information Systems (“GIS”) segment provides government and oil and gas customers with a combination of land database products and production services related to the creation or enhancement of land records.In 2006, our GIS segment’s client base included the Bureau of Land Management, the Bureau of Reclamation, the National Park Service, and more than 200 commercial oil and gas customers.Approximately 50% of our GIS segment’s revenues come from subscriptions to its database products, and 50% from its GIS production services.There is typically a modest decline in revenues related to GIS production services during the fourth quarter of each year, due to reduced client activity levels and a smaller number of business days than in other quarters. Customers who use the land database products can access information through an internet site or by compact disc.The database products provide database queries, reports, and digital maps for over 13,000,000 Bureau of Land Management and state land records in the Rocky Mountain area of the United States.Users can investigate such land information as competitor activity, federal and state lease ownership, lot and tract survey data, open federal acres (i.e., land available for lease), and split estate lands (i.e., land in which surface ownership is not by the federal government, but the underlying mineral ownership is reserved to the federal government). In the area of production services, our GIS segment provides data editing and enhancement, scanning, data conversion, data integration, and custom mapping.The typical customer uses these services to convert existing GIS data into a digital format, or to integrate disparate data sets. Information Technology Consulting Segment Our consulting segment provides independent verification and validation and information assurance on large projects within several federal agencies.In 2006, our consulting segment’s client base included the National Park Service as a prime contractor, and the Internal Revenue Service, USAID and the Department of State as a subcontractor.The Department of State contract represents 46% of the segment’s revenues.There is typically a modest decline in consulting revenues during the fourth quarter of each year, due to a smaller number of business days than in other quarters that is driven by a high concentration of mandatory federal government holidays. - 9 - Other Segments Our customer relationship management segment provided software maintenance support, and was sold in November 2006. Our justice information systems segment created and installed court case management systems, and was sold to Justice Systems, Inc. in February 2007. Product Development and Technology Our product development efforts and use of technology focus on the collection, management, and delivery of critical information to our customers through our database offerings.The management and expansion of our databases are central to our product development efforts.We continuously update and refine our databases through proprietary methods and the use of technology encompassing the following steps: · Gathering content from outside sources; · Authenticating the content based on error-checking routines; · Translating this information into useable formats; · Tagging the information for multiple attributes and indexing for retrieval purposes; · Posting to our Internet site for access by customers, or writing the information to compact discs for delivery to customers. It is our ability to gather data from disparate sources, and the use of our proprietary software and data management capabilities, which allow improved access to this data, coupled with our authentication and error-checking routines, that differentiates the services we offer. We use a variety of software routines that were developed in-house to index critical information in a variety of ways, such as broad field categories, document type, and document title.We base some of our products and databases on the software products of ESRI, Inc., for which we pay approximately $30,000 in annual maintenance fees.There is no contract associated with the invoice for the ESRI maintenance fees. We employ a group of networked computer servers that are housed in one location, referred to as a server farm.Server farm streamlines internal processes by distributing the workload between the individual components of the farm and expedites computing processes by harnessing the power of multiple servers.Our server farm uses uninterruptible power supplies to ensure that critical information is highly available to our customers.Our processes allow for updating as soon as new information becomes available. We do not consider any of our data collection or data management design efforts to be research and development (R&D) activities.Consequently, we incurred no R&D expense during the last two years. Governmental Approval No government approval is required for any of our products or services. Government Regulations We are not aware of any current or prospective government regulations, nor of any changes to existing regulations, that will impact our business. - 10 - Customers We have a diverse customer base that includes many of the largest companies or government entities in the industries we serve.Our government customers include counties, states, and the federal government.The majority of our GIS customers are large multi-national and national oil and exploration companies.In 2006, our largest two customers were BearingPoint, Inc. and IBM, through whom we acted as subcontractors to the Department of State and Internal Revenue Service, respectively.Both customers are customers of our FuGEN, Inc. subsidiary, and generated 37% of our total revenue. We sell our products and services to various government agencies and entities.One contract, through a prime contractor with the Department of State, produced 29% of our total 2006 revenue.The prime contractor is BearingPoint, Inc., which bills the government on our behalf and disburses funds to us on net 45 day terms.Our government contracts are subject to terms that would allow for termination at the election of the government.With the exception of the Department of State contract, we believe that no termination of any contract or subcontract at the election of the government would have a material adverse impact on our financial results. In addition to the BearingPoint arrangement, our FuGEN subsidiary subcontracts through IBM for a project with the Internal Revenue Service, through both ManTech, Inc. and General Dynamics for projects with the Department of State, and also through Open System Sciences for a project with USAID.Our Atlantic Systems Corporation subsidiary subcontracts through BearingPoint for a project with the National Security Agency, and through ADDX for a project with the Secretary of the Air Force.None of these prime contractors are affiliates. Suppliers We obtain periodic updates to the case recordation database and various lease sale databases from the Bureau of Land Management under the Freedom of Information Act.We also obtain lease sale and land ownership information from the state governments of Colorado, Wyoming, Utah, North Dakota, South Dakota, Montana, Nevada, New Mexico, Oregon, Washington, and California.We pay no fees to any of these government entities.Instead, data is either given to us under no obligation, or under a data sharing arrangement where the state governments obtain free access to our databases for their internal use. Sales and Marketing We have two full time sales people, and we have eight other employees with a large portion of their focus and responsibilities connected to sales. Our marketing effortsinclude a well maintained, functional and attractive web site, a quarterly e-news letter to all clients, attendance at selected trade shows, participation in selected trade associations and an assortment of collateral materials. Federal land data customers are easy to identify because any government agency involved with land use in the western United States must have access to information such as that available through our products.In most cases, such as the Bureau of Land Management, there is already an in-house staff that is reviewing land data and creates maps, but it does so mostly by hand.The value proposition presented in these instances focuses on labor savings, improved customer service, time reduction and the improved accuracy to be realized by implementing our products.The main obstacles in closing government sales involve the allocation of funds (which frequently lengthens the sales cycle into the following year), the lengthy approval process to which most government purchases are subjected and the tendency for internal development versus outsourcing. - 11 - Our commercial oil and gas customers are easily identified, because they appear in the databases provided by the Bureau of Land Management as current federal land leaseholders or bidders for land that is being made available.Our commercial sales staff contacts potential customers based on this information, which is prioritized by the number of lease holdings per customer.One-on-one meetings, which include product demonstrations, follow initial contacts with potential customers. Customers are also identified at trade shows, which are attended by our sales staff on a regular basis.The full sales cycle for oil and gas customers is in the range of three to four months. Federal systems security projects require considerable face-to-face discussion with the senior information technology managers of a federal department, agency, or bureau.The emphasis in these meetings is on the technical approach to be taken by us, which calls for in-depth discussions of client needs.After initial approval, these projects are given to a contracting manager, who determines the funding vehicles to be used, reviews the proposals, and assigns contracts.In some cases, we do not have access to a particular pre-approved government schedule of products, services and fees,, and so we have managed projects from the position of a subcontractor to another entity who has obtained the appropriate pre-approved schedule of products, services and feesOur strategy to expand by acquisition, as discussed further below, should give us sufficient mass to bid directly on a larger proportion of major government systems security projects, thereby allowing us to act as the prime contractor and potentially garner a larger share of the revenue from each project. The sales cycle for systems security projects ranges from three months to a year, with very large projects occasionally requiring a longer sales cycle. Customer Support Our customer support program includes customer service, training, and surveys: · Customer service.We maintain a customer service desk at our Colorado location, which is open during regular business hours to assist customers using our land databases. · Customer training.We have posted our training manuals on our Internet site, and also periodically release training tips to all registered users of our products. · Customer surveys.We periodically issue an Internet-based survey to our customers to determine what types of land databases they would like to see us produce, and the priority in which those databases should be released. All customer contacts handled through the customer service desk are tracked using a customer relationship management database.This database is periodically reviewed and summarized on a monthly basis, with key issues being brought to the attention of managers for further action. Competition The dominant player in the GIS marketplace is Environmental Systems Research Institute (ESRI), which is the largest GIS company in the world.ESRI is a privately held company.ESRI’s target market is top-level major GIS systems.We are an ESRI Business Partner that builds extensions to ESRI products to integrate with its client’s specific business processes.We rarely compete with ESRI; rather, our product offerings are complementary.Our land database products and related production services compete with offerings from InfoPipe Inc., Divestco Inc., Geographic Technologies Group, LandWorks, Inc., and WhiteStar, Inc.In addition, the Federal government itself can be considered a competitor, since it is making an increasing amount of land data available to the public via the Internet and other means.Thus far, the competitive threat posed by the Federal government has not been significant due to the primitive format in which the government provides data, as well as the lack of any tools to browse or easily search such data. - 12 - Our consulting segment competes against a large number of companies, and has subcontracted with several of them.Competitors include CACI, SCS, SAIC, STG, Inc., ITS Services, NCI Information Services and Stanley Associates.These companies all compete by retaining the services of people having a combination of various levels of security clearances and technical skills, and bidding their services to the federal government in response to specific requests for proposals.The company offering a combination of the required level of security clearances and technical skills, combined with a competitive price, will generally be awarded a contract by the government.In some cases, a company will subcontract selected work to a competitor whose employees may have a specific combination of security clearances and technical skills, in order to improve its chances of winning a contract. We differentiate ourselves by delivering high quality service.Our staff has a high level of expertise in the areas in which we consult.We are highly responsive to problems encountered by our clients on which they request our consultation:On request we rapidly evaluate the issues applicable to the problem, develop and propose a solution, and implement the solution upon approval. Intellectual Property We rely heavily on intellectual property, including intellectual property we own and intellectual property licensed from third parties. We regard our trademarks, copyrights, licenses, and other intellectual property as valuable assets and use intellectual property laws, as well as license and confidentiality agreements with our employees, dealers, and others, to protect our rights. In addition, we exercise reasonable measures to protect our intellectual property rights and enforce these rights when we become aware of any potential or actual violation or misuse. Intellectual property licensed from Applied Geologic Studies, Inc. (AGS) constitutes a core component of our ClaimFinder product, which generated $12,000 in revenue in 2006.We have paid an annual fee of approximately $600 to AGS in each of the past three years, which was based on sales of the ClaimFinder product during each of those years.If AGS were to cancel the agreement, we might no longer be able to offer the ClaimFinder product for sale.This is not a material contract, based on the history of minimal royalty payments and the insignificant sales decline that might occur if the royalty agreement were to be cancelled. We have trademarked, or applied for trademarks, on the names of many of our products, and we have exercised reasonable measures to protect our intellectual property rights and enforce these rights when we become aware of any potential or actual violations or misuse.Our products having current trademarks are ClaimFinder, CarteView, LeaseFinder, Land Link, PDS Studio, and LotFinder.On October 17, 2007, we received from the U.S. Patent and Trademark Office official Notice of Acceptance of Statement of Use for our Map Layout Express product. Employees As of December 31, 2006, we had approximately 45 total employees, of which 4 were part time employees, and all of whom are located within the United States.None of the employees are represented by a collective bargaining agreement and we consider our employee relations to be good. - 13 - Available Information Our annual report on Form 10-KSB, quarterly reports on Form 10-QSB, current reports on Form 8-K, and amendments to those reports are available, without charge, on our website, www.xedarinc.com, as soon as reasonably practicable after they are filed electronically with the SEC.We have also posted our code of conduct and code of ethics on our website.In addition, you may read and copy any materials that we file with the SEC at the SEC's Public Reference Room at 450 Fifth Street, N.W., Washington, DC 20549 and you may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.Further the SEC maintains a website at www.sec.gov that contains copies of our reports, proxy and information statements, and other information concerning us.Copies of our reports, proxy and information statements are also available, without charge, when requested in writing from Xedar Corporation, attn: Secretary, 8310 South Valley Highway, Suite 220, Englewood, CO 80112. Item 1A.Risk Factors You should carefully consider the following risks and all of the other information set forth in this report . If any of the events or developments described below actually occurs, our business, financial condition, and results of operations may suffer. In that case, the trading price of our common stock may decline and you could lose all or part of your investment. Risk Related to Our Business Our operations have generated significant losses, which may continue. Our operations generated a loss of $610,000 in the year ended December 31, 2006, compared to net income of $13,000 in the year ended December 31, 2005.We may not be able to reverse this trend, increase revenue, or cut cost to a sufficient extent to avoid losses in future periods.This is because: · We depend on database content obtained through agreements with third parties, and the failure to maintain these agreements could result in the elimination of some products, or more expensive data collection alternatives. · Our financial results could weaken if we cannot consistently obtain customer renewal of database subscriptions or product maintenance agreements. · In 2006, 37% of our total revenue was generated by sales to our two largest customers pursuant to contracts that may be terminated or are subject to renewal at the election of such customers.Termination of such contracts would eliminate a substantial portion of the revenues generated by our FuGEN subsidiary. · Our growth strategy may prove unsuccessful. · We may be unable to identify potential acquirees, complete acquisitions, or integrate acquisitions into our operations. · We are affected by conditions and trends in our targeted industries, which may inhibit our ability to grow or otherwise adversely affect our business. · The federal government has substantially reduced its spending in order to channel funding into various war efforts, resulting in funding reductions on several system security projects. · The loss of key personnel could impair our future success. · We operate in competitive markets, which may adversely affect our market share and financial results. · We expect to continueamortizing intangible assets associated with existing acquisitions for the next five to eight years. · We could experience system failures, which could interrupt customer access to our Internet site, shut down various databases linked to our Internet site, or prevent us from distributing information to our customers by other means. - 14 - We discuss each of the above matters in more depth below. We depend on database content obtained through agreements with third parties, and the failure to maintain these agreements could result in the elimination of some products, or more expensive data collection alternatives. A significant proportion of the content we use in our database products is obtained from either commercial or government entities under licensing agreements or requests under the Freedom of Information Act.In particular, information obtained from government entities cannot be obtained elsewhere.If the government entities restrict or withdraw their content from us, some of our products would be cancelled, which would result in the elimination of up to $650,000 of recurring revenue. Our financial results could weaken if we cannot consistently obtain customer renewal of database subscriptions or product maintenance agreements. In 2006, we obtained approximately 24% of our revenue from subscriptions to our database products.Our results depend on our ability to achieve and sustain high annual renewal rates on existing subscriptions and to enter into new subscription arrangements on commercially acceptable terms.A 1% decline in subscription renewal rates equates to an annual profit reduction of about $15,000. In 2006, we generated 37% of our total revenue by sales to our two largest customers pursuant to contracts that may be terminated or are subject to renewal at the election of such customers.Termination of such contracts would eliminate a substantial portion of the revenue generated by our FuGEN subsidiary. While we have a diverse customer base that includes many large companies and government entities, our two largest customers generated 37% of our total revenue in 2006.One government contact, initiated in 2003 through a prime contractor with the Department of State, produced 29% of our total 2006 revenue.This contract was transferred to a new prime contractor, BearingPoint, Inc.,in 2006, and has since been renewed for the 2007 calendar year.It is subject to an annual renewal provision.The following risks are inherent in government contracts: · Because federal laws permit government agencies to terminate a contract for convenience, our government clients may terminate or decide not to renew our contracts with little or no prior notice. · Government clients may audit contract payments we receive for several years after these payments are made. Based on these audits, the clients may adjust or demand repayment of payments we have previously received.None of the audits performed to date on our government contracts have resulted in any significant adjustments to our financial statements.It is possible, however, that an audit in the future could have an adverse effect on our consolidated financial statements. · Government contract regulations provide that any company convicted of a crime or indicted on a violation of statutes related to federal contracting may lose its right to receive future contract awards or extensions. - 15 - · Our ability to earn revenues from our existing and future U.S. federal government projects will depend upon the availability of funding from U.S. federal government agencies. We cannot control whether those clients will fund or continue funding our outstanding projects. · Our ability to secure new government contracts and our revenues from existing government contracts could be adversely affected by any one or a combination of the factors listed above. Our growth strategy may prove unsuccessful. Our growth strategy involves broadening our database product line, as well as expanding the range of geographic information systems services offerings, and increasing our penetration into the federal government system security market.Land databases are difficult to acquire and make commercially viable, while the addition of new geographical information systems services are highly dependent on our ability to acquire other companies.Further, increased penetration into the systems security market requires the addition of experienced sales staff, who are difficult to acquire and retain.If we are unable to surmount these issues, our operating performance, including our ability to generate additional revenues on a profitable basis, may be adversely affected. We may be unable to identify potential acquirees, complete acquisitions, or integrate acquisitions into our operations. We intend to selectively pursue acquisitions to complement our internal growth.There can be no assurance that we will be able to identify suitable candidates for successful acquisitions at acceptable prices.In addition, our ability to achieve the expected returns and synergies from our past and future acquisitions depends substantially on our ability to integrate the offerings, technology, administrative functions, and personnel of these businesses into our business in an efficient and effective manner.We can provide no assurance that we will be successful in integrating acquired businesses or that acquired businesses will perform at anticipated levels.In addition, our past and future acquisitions may subject us to unanticipated risks or liabilities or disrupt our operations and divert management’s attention from day-to-day operations. We are affected by conditions and trends in our targeted industries, which may inhibit our ability to grow or otherwise adversely affect our business. We derive substantially all of our revenue from customers in the oil and gas industry and the federal government.As a result, our business, financial condition, and results of operations depend upon conditions and trends affecting these industries generally.For example, there is an ongoing consolidation trend in the oil and gas industry that has resulted in a reduction of many database subscriptions as our subscribers combine their operations.Also, the federal government has substantially reduced its spending in order to channel funding into various war efforts, resulting in funding reductions on several system security projects.Thus, if continued, these trends could have a material adverse effect on our business.A failure to maintain revenues and margins would have a material adverse effect on our business, financial condition, and operating results. - 16 - The federal government has substantially reduced its spending in order to channel funding into various war efforts, resulting in funding reductions on several system security projects. The federal government has repeatedly shifted funding out of its established programs to fund its various war efforts.These funding reductions have repeatedly reduced the budgets of several system security projects in which our staff were involved.If the war effort continues, we can expect to see reduced staffing levels on many federal projects in which we are involved, as well as the risk of outright program cancellation.Continued funding reductions may reduce or eliminate the revenue generated by our FuGEN and Atlantic subsidiaries, which derive much of their business from the federal government The loss of key personnel could impair our future success. Our future success depends in part on the continued service of our executive officers and other key management, sales, consulting, and operations personnel and on our ability to continue to attract, motivate, and retain additional highly qualified employees.The loss of the services of one or more of our key personnel, officers or directors, or our inability to recruit replacements for such personnel or to otherwise attract, motivate, or retain qualified personnel could have an adverse effect on our business, operating results, and financial condition. We operate in competitive markets, which may adversely affect our market share and financial results. Our competitors have significant financial and information-gathering resources, recognized brands, technological expertise, and market experience.These competitors are continuously enhancing their products and services, developing new products and services, and investing in technology to better serve the needs of their existing customers and to attract new customers. Our land database products compete with offerings from InfoPipe Inc., Divestco Inc. and WhiteStar, Inc.In addition, the federal government itself can be considered a competitor, since it is making an increasing amount of land data available to the public via the Internet and other means.Our consulting segment competes against a number of companies, and has subcontracted with several of them.Competitors include CACI, CSC, SAIC, STG, Inc., ITS Services, NCI Information Services and Stanley Associates. We may also face competition from organizations and businesses that have not traditionally competed with us but that could adapt their products and services to meet the demands of our customers.Increased competition may require that we reduce the prices of our offerings or make additional capital investments, which could adversely affect our margins.If we are unable or unwilling to do so, we may lose market share in our target markets and our financial results may be adversely affected. We could experience system failures, which could interrupt customer access to our Internet site, shut down various databases linked to our Internet site, or prevent us from distributing information to our customers by other means. Our ability to protect our data center against damage from fire, power loss, telecommunications failure, or other disasters is critical.Any delays or failures in our systems or errors in the technology that we use to store and deliver content to our customers would harm our business.The growth of our customer base may also strain our systems in the future.In addition, our products could be affected by failures of third-party technology used in our products and internet site, and we may have no control over remedying such failures.Any failures or problems with our systems could force us to incur significant costs to remedy such failures or problems, decrease customer demand for our products, tarnish our reputation, and harm our business. - 17 - Shares eligible for future sale could depress the price of our shares. Sales of substantial amounts of our common stock in the public market, or the perception that such sales could occur, could adversely affect the market price of our shares.As of December 31, 2006, we had 18,030,518 shares of common stock outstanding.Our principal stockholders are entitled to require us to register such shares under the Securities Act of 1933 and, in some cases, are subject to the lock-up agreements described below.Any sales of common stock by us or our principal stockholders, or the perception that such sales might occur, could have a material adverse effect on the price of our shares. Substantially all of our shareholders have agreed not to sell or otherwise dispose of their shares of common stock until July 2007, with the exception of two shareholders who own approximately 2,230,000 shares, and who may sell those shares at any time, subject to applicable securities law.However, upon the expiration of the lock-up periods, a significant number of shares of our common stock will, subject to applicable securities law, become freely tradable, which could depress the market price of our stock. The price of our common stock may be volatile and may be affected by market conditions beyond our control. Our share price is likely to fluctuate in the future because of the volatility of the stock market in general and a variety of factors, many of which are beyond the our control, including: · Quarterly variations in actual or anticipated results of operations; · Changes in financial estimates by securities analysts; · Actions or announcements by us or our competitors; · Regulatory actions; · Litigation; · Loss or gain of major customers or content providers; · Additions or departures of key personnel; and · Future sales of our common stock. Market fluctuations could result in volatility in the price of our common stock, which could cause a decline in the value of your investment.In addition, if our operating results fail to meet the expectations of stock analysts or investors, we may experience an immediate and significant decline in the trading price of our common stock. Our directors, executive officers and affiliates will continue to exert significant control over our future direction, which could reduce our sale value. Members of our Board of Directors and our executive officers, together with their affiliates, own a significant number of shares of our outstanding common stock. Accordingly, these stockholders, if they act together, will be able to control all matters requiring approval of our stockholders, including the election of directors and approval of significant corporate transactions. The concentration of ownership, which could result in a continued concentration of representation on our Board of Directors, may delay, prevent or deter a change in control and could deprive our stockholders of an opportunity to receive a premium for their common stock as part of a sale of our assets. - 18 - Investors should not anticipate receiving cash dividends on our common stock. We have never declared or paid any cash dividends or distributions on our common stock and intend to retain future earnings, if any, to support our operations and to finance expansion. Therefore, we do not anticipate paying any cash dividends on the common stock in the foreseeable future. Item 6.Management's Discussion and Analysis or Plan of Operations. The following discussion and analysis should be read in conjunction with our financial statements and related notes thereto included elsewhere in this report and is qualified in its entirety by reference to such financial statements and related notes. This discussion contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in the forward-looking statements as a result of certain factors, including those risks discussed in the section titled “Risk Factors”. Overview We have two primary lines of business. First, our Geographical Information Systems (“GIS”) segment obtains federal geographical and land information ownership data from the BLM and state and county geographical and land information data from various states and counties and converts this information into databases which we sell to oil and gas companies, as well as several agencies of the federal government, along with browser software that allows users to easily access ownership information about specific parcels of land.This service is offered both on compact disc and through an Internet site.Nearly all sales are on an annual or quarterly subscription basis.We also offer production mapping services to a number of clients. Second, our Consulting segment provides information technology systems and enterprise assurance and security analysis services to various federal government agencies.We use an internally-developed systems security analysis tool to improve the efficiency of our consultants, which allows us to bid more competitively for new work. We have over 200 commercial and government customers.Approximately 75% of our revenue is derived from government customers, which include the Department of State, the National Park Service, the Internal Revenue Service, the BLM, the Bureau of Reclamation, and the U.S. Forest Service.Our commercial customers include most of the major domestic petroleum companies including: Anadarko Petroleum, BP America, ConocoPhillips, Devon Energy, EnCana, Shell, Williams Production, and Yates Petroleum. Opportunities, challenges and risks Key opportunities include our · Use of recent and prospective acquisitions to qualify for bidding on larger government contracts; · Use of additional employee skills gained from recent and prospective acquisitions to gain a higher review rating on more government contracts; · To take advantage of the opportunities, our Land Links and Premier Data Services subsidiaries are now jointly bidding on many GIS contract proposals; · Similarly, our FuGEN and Atlantic subsidiaries have jointly bid on several contracts, and routinely swap sales lead information. - 19 - Material challenges and risks include · The acquisition of a number of acquirees sufficient to create a cash flow neutral or positive position, which we estimate will be at a total revenue level of between $21 million and $25 million, depending on the cash flow of individual acquirees. · If we do not reach this revenue level by the end of 2007, we will use all cash available to us under our existing line of credit, and will then need additional sources of funding. · To overcome these issues, we are focusing on acquiring companies whose shareholders require the highest proportion of our stock as payment and the least amount of cash, combined with the highest possible level of cash flow. · Conversely, we are delaying acquisitions where acquiree shareholders insist on a large percentage of cash as part of the closing price, or where their cash flow is too low to offset our current cash requirements. · An additional challenge and risk relates to the decline in our revenue due to decreases in contracts and customers.Our information technology consulting segment experienced a revenue decline from $4,888,000 in 2005 to $3,299,000 in 2006, which was a decrease of 33%.This decrease was due to the expiration of several short-term consulting contracts with the federal government.Current government contracts supporting this segment’s revenue are expected to continue through 2007.Though our consulting segment is bidding on several new projects, it is not possible to predict changes in 2007 revenue and net income (loss) at this time. · Our financial results could weaken if we cannot consistently obtain customer renewal of database subscriptions or product maintenance agreements.In 2006, 37% of our total revenue was generated by sales to our two largest customers pursuant to contracts that may be terminated or are subject to renewal at the election of such customers.Termination of such contracts would eliminate a substantial portion of the revenue generated by our FuGEN subsidiary.One government contact, initiated in 2003 through a prime contractor with the Department of State, produced 29% of our total 2006 revenue.This contract was transferred to a new prime contractor, BearingPoint, Inc., in 2006, and has since been renewed for the 2007 calendar year.It is subject to an annual renewal provision. · In 2006, we obtained approximately 24% of our revenue from annual subscriptions to our database products.Our results depend on our ability to achieve and sustain high annual renewal rates on existing subscriptions and to enter into new subscription arrangements on commercially acceptable terms.A 1% decline in subscription renewal rates equates to an annual profit reduction of about $15,000. · The federal government has substantially reduced its spending in order to channel funding into various war efforts, resulting in funding reductions on several system security projects.These funding reductions have repeatedly reduced the budgets of several system security projects in which our staff were involved.If the war effort continues, we can expect to see reduced staffing levels on many federal projects in which we are involved, as well as the risk of outright program cancellation.Continued funding reductions may reduce or eliminate the revenues generated by our FuGEN and Atlantic subsidiaries, which derive much of their business from the federal government. Known Trends, Events, Demands, Commitments and Uncertainties Our business plan is contingent upon the completion of several acquisitions during 2007 and 2008 in order to achieve a cash flow neutral or positive situation. Given our current limited cash resources, it is unlikely that we will be able to complete the necessary number of acquisitions unless we can demonstrate an ongoing capability to expeditiously register the stock we have thus far paid to former acquirees. - 20 - Within our GIS segment, we have experienced a gradual increase over the last three years of approximately 15% growth in the number of database subscriptions sold each year.It is uncertain if this trend will continue, since it depends on the availability of new databases to sell to our customers, their price sensitivity in buying additional databases or renewing current ones, and the presence of competing databases from competitors.Trends are highly variable within our IT security segment, where sales levels can change dramatically, based on the supply of federal funding for security projects in which we are involved.For example, the funded staffing level for our Department of State project has varied between five and 25 employees over the past three years.Thus, we find that the level of uncertainty is significantly greater in our IT security segment than in our GIS segment. Key Performance Indicators In addition to the data in our financial statements, we carefully track and monitor certain other key performance indicators.These include: 12/31/06 General: Total backlog (000s) $ 2,496 Total headcount 40 Consulting: Total backlog (000s) $ 2,136 Sales per person, annualized (000s) $ 139 % Consulting hours billed (last quarter) 73 GIS: Backlog (000s) $ 360 Sales per person, annualized (000s) $ 134 Annual subscriptions (000s) $ 1,344 Subscription loss rate 6 We particularly focus on backlog, percentage utilization, total annual subscriptions, and the subscription loss rate. - 21 - Critical Accounting Policies and Estimates Our Management’s Discussion and Analysis or Plan of Operation section discusses our financial statements, which have been prepared in accordance with accounting policies generally accepted in the United States of America.The preparation of the financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, recoverability of intangible assets, and contingencies and litigation.Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions.The most significant accounting estimates inherent in the preparation of our consolidated financial statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources, primarily the valuation of intangible assets.The methods, estimates and judgments used by us in applying these most critical accounting policies have a significant impact on the results we report in our consolidated financial statements. Revenue Recognition We recognize revenue when all of the following criteria have been met: (a) persuasive evidence of an arrangement exists, (b) delivery has occurred or services have been rendered, (c) the price to the customer is fixed or determinable, and (d) collectability is reasonably assured. Our revenue recognition policies are based on the guidance in Staff Accounting Bulletin (SAB) No. 104, Revenue Recognition, and Statement of Position (SOP) 97-2, Software Revenue Recognition. Sales of critical information and decision-support tools A significant proportion of our revenue is derived from the sale of subscriptions to our oil and gas database, which is recognized ratably as delivered over the subscription period. Sales of services We provide consulting and GIS production services primarily on a time and materials basis.We recognize revenue related to services performed under time and materials contracts in the period performed, at standard billing rates.We recognize revenue associated with fixed-price contracts upon completion of each specified performance obligation under the terms of the contract.If the contract includes acceptance contingencies, we recognize revenue in the period in which we receive documentation of acceptance from the customer. The Company does not sell bundled products.We sell software and databases, and each package has a maintenance contract associated with it.Therefore, there are no bundled services, other than the maintenance aspect related to the software and database.We also sell maintenance separately on existing software and database contracts.Accordingly, there are no bundled services that would have to be accounted for under EITF 00-21.Under SOP 97-2, because we sell maintenance on a separate basis, not just with the sale of software and databases, we break out the maintenance aspect of the sale and recognize that revenue separately and ratably over the maintenance period. - 22 - Stock-Based Compensation Prior to January 1, 2006, Premier Data Services, Inc. accounted for its stock option program under the recognition and measurement provisions of APB Opinion No. 25 (“APB 25”), Accounting for Stock Issued to Employees, and related Interpretations, as permitted by FASB Statement No. 123 (“SFAS 123”), Accounting for Stock-Based Compensation. No stock based compensation cost was recognized in the Statement of Operations for the years ended December 31, 2005 and 2004, as all options Premier Data Services, Inc. granted had an exercise price equal to the market value of the underlying common stock on the date of grant. During 2006, Premier Data Services, Inc. adopted the provisions of and accounted for stock-based compensation in accordance with SFAS 123R, which replaced SFAS 123 and supersedes APB 25. Under the fair value recognition provisions of this statement, stock-based compensation cost is measured at the grant date based on the fair value of the award and is recognized as expense on a straight-line basis over the requisite service period, which is the vesting period. Premier Data Services, Inc. elected the modified-prospective method, under which prior periods are not revised for comparative purposes. The valuation provisions of SFAS 123R apply to new grants and to grants that were outstanding as of the effective date and are subsequently modified. Estimated compensation for grants that were outstanding as of the effective date will be recognized over the remaining service periods using the compensation cost estimated for the SFAS 123 pro forma disclosures.Compensation expense for warrants granted to non-employees has been determined in accordance with SFAS No. 123R as the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measured. The adoption of SFAS 123R resulted in the recognition of $30,883 of compensation cost during the year ended December 31, 2006.The amount of unrecognized compensation cost relating to options issued but not yet vested amounted to $13,729 as of December 31, 2006, all of which is expected to be expended during 2007.See Note 10 for further information regarding stock-based compensation assumptions and expenses, including pro forma disclosures for the year ended December 31, 2005 and 2004 as if Premier Data Services, Inc. had recorded stock-based compensation expense. Recent Accounting Pronouncements In September2006, the FASB issued SFAS No.157, "Fair Value Measurements," which enhances existing guidance for measuring assets and liabilities at fair value. SFAS No.157 defines fair value, establishes a framework for measuring fair value and expands disclosure about fair value measurements. SFAS No.157 is effective for us beginning in 2007. We are currently assessing the impact of the adoption of SFAS No.157, but do not expect that it will have a significant impact on our financial position or results of operations. In September2006, the SEC issued Staff Accounting Bulletin ("SAB") No.108, "Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements." SAB No.108 requires that companies utilize a "dual-approach" to assessing the quantitative effects of financial statement misstatements. The dual approach includes both an income statement focused and balance sheet focused assessment. SAB No.108 is applicable beginning in 2007. We are currently assessing the impact of the adoption of SAB No.108, but do not expect that it will have a significant impact on our financial position or results of operations. In June2006, the FASB issued FIN No.48, "Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No.109." This Interpretation prescribes a comprehensive model for the financial statement recognition, measurement, presentation and disclosure of uncertain tax positions taken or expected to be taken in income tax returns. FIN No.48 is effective for us beginning in 2007. We are currently assessing the impact of the adoption of FIN No. 48, but do not expect that it will have a significant impact on our financial position or results of operations. - 23 - Identifiable Intangible Assets and Goodwill We account for our business acquisitions using the purchase method of accounting. It allocates the total cost of an acquisition to the underlying net assets based on their respective estimated fair values. As part of this allocation process, we identify and attribute values and estimated lives to the intangible assets acquired. Identifiable intangible assets with finite lives are amortized on a straight-line basis over their respective lives. We review the carrying values of identifiable intangible assets with indefinite lives and goodwill at least annually to assess impairment because these assets are not amortized. Additionally, we review the carrying value of any intangible asset or goodwill whenever events or changes in circumstances indicate that its carrying amount may not be recoverable. We assess impairment by comparing the fair value of an identifiable intangible asset or goodwill with its carrying value. Impairments are expensed when incurred. Liquidity and Capital Resources We had cash and cash equivalents of $1,354,652 at December 31, 2006.Our total current assets at December 31, 2006 were equal to $2,061,414.We also had the following long-term assets: $1,246,904 in goodwill; $215,088 in computer hardware and software, net; $73,891 in office equipment, furniture and fixtures, and leasehold improvements, net.Our total assets as of December 31, 2006 were $3,597,297. Our total current liabilities were $1,520,021 at December 31, 2006, which were represented by $578,073 of unrecognized subscription revenue, short-term notes payable to related parties of $383,338, accounts payable of $40,347, a payable to shareholder of $400,000, and other accrued expenses of $118,263. We have financed our operations primarily through internally generated cash flow and from the sale of our securities to Battersea Capital, Inc. and Underwood Family Partners, Ltd. for $1,330,000.We also have outstanding two notes payable, whose principal and interest totaled $383,338 as of December 31, 2006.The notes accrue interest at 8.5% per annum.The notes are secured by substantially all of our assets.The notes were issued to Jack Baum and Sagebrook Technology Partners in March 2002, as partial payment for their earlier investment in the FuGEN, Inc. subsidiary.We pay a total of $10,000 per month on these notes, as well as the net proceeds of any asset sales. In December 2006, Premier completed a reverse acquisition transaction with us.We were a public shell company.In accordance with the terms of the merger agreement, we issued 14,082,871 shares of our common stock for 13,685,018 shares of the common stock and 2,685,253 shares of the Series A preferred stock of Premier.Immediately after the merger transaction, the former stockholders of Premier owned approximately 85% of our issued and outstanding shares, and the management and, later, a board of directors,designated by Premier have been appointed as our officers and directors.The conversion of Premier shares into our shares has been accounted for as a reverse acquisition under the purchase method of accounting since the stockholders of Premier obtained control of us. - 24 - Net Cash from Continuing Operations – Operating Activity During the year ended December 31, 2006, our operating activity used $40,045 of cash.This reflected a $610,000 net loss, a $53,000 use of cash that was caused by a reduction in accrued liabilities, and a $10,000 use of cash from other activities; these cash reductions were offset by $292,000 of depreciation, a $17,000 source of cash that was caused by an increase in accounts payable, and a $278,000 source of cash that was caused by a reduction in accounts receivable.During the same period in 2005, our operating activities provided $481,000 of cash.This reflected a $13,000 net profit, which was increased by $312,000 of depreciation.Increases of $126,000 of accrued liabilities and $81,000 of deferred subscription revenue were primary sources of cash. Net Cash from Continuing Operations – Investing Activity Net cash used in our investing activity was $54,000 and $155,000 for the years ended December 31, 2006 and 2005, respectively.In both cases, we purchased computer hardware and software to bolster our GIS server operation, as well as to replace existing computer and copier equipment. Net Cash from Continuing Operations – Financing Activity Net cash provided by our financing activity was $1,252,000 for the year ended December 31, 2006, while $290,000 was used by our financing activities for the year ended December 31, 2005.During 2006, we obtained $82,000 of short-term financing from our GIS segment president, Richard V. Souders , and paid it back, including $752 of interest.Also, see the above discussion of Battersea Capital and Underwood Family Partners.During 2006 we paid down $78,000 of debt (all of which was principal) to Jack Baum and Sagebrook Technology Partners.During 2005, we obtained $100,000 of short-term financing from Richard V. Souders, and both paid it back as well as $200,000 previously owed to the same party.In addition, we paid down $90,000 of debt to Jack Baum and Sagebrook Technology Partners. Evaluation of amounts and certainty of cash flows:Of our cash flows, $1.4 million originates from database subscriptions that are primarily billed to large oil and gas exploration and production companies.We consider these cash flows to be very reliable, given that 94% of all subscriptions are renewed each year.Of our remaining cash flows, nearly all are from the federal government or large prime contractors through whom we do business with the federal government.The cash inflows associated with the federal government are generally paid within 30 to 60 days of the original invoice dates, with immaterial amounts of bad debts.The primary uncertainty surrounding governmental cash flows is that projects are not renewed for additional option years, usually due to funding shortfalls within the federal government. Results of Operations Net loss In the year ended December 31, 2006, we incurred a net loss of $610,000, compared to net income of $13,000 in the year ended December 31, 2005.We incurred the net loss because our gross profit decreased by $901,000 and our loss from our customer relationship segment increased by $137,000 from 2005 to 2006.These were offset by a $147,000 decline in selling and administrative compensation expense and a $181,000 decline in general and administrative expenses.Additionally, we had lower interest and taxes of $38,000 and $49,000, respectively.These variances are discussed in more detail below. Revenue Our revenues decreased from $7,486,000 in 2005, to $6,055,000 in 2006, which was a decrease of 19%.This decrease was almost entirely due to the expiration of several consulting contracts with the federal government. - 25 - Our geographical information systems segment experienced a revenue decline from $2,478,000 in 2005 to $2,434,000 in 2006, which was a decrease of 1.8%.This decrease was largely due to several non-recurring outsourced GIS production projects in 2005.A bi-annual inflationary increase in database product prices in early 2007 is expected to increase revenues by $50,000.However, continuing consolidation among commercial oil and gas customers is likely to offset this increase.An acquisition that closed in early 2007 may contribute an additional $350,000 to our GIS segment revenues during 2007, with no significant change in profitability. Our information technology consulting segment experienced a revenue decline from $4,888,000 in 2005 to $3,299,000 in 2006, which was a decrease of 33%.This decrease was due to the expiration of several short-term consulting contracts with the federal government.The expiring contracts included information assurance projects with Perot Systems, the Veterans Health Administration, and the National Park Service.Current government contracts supporting this segment’s revenues are expected to continue through 2007.Though our consulting segment is bidding on several new projects, it is not possible to predict changes in 2007 revenues and profits at this time. Our customer relationship management segment experienced a revenue decline from $374,000 in 2005 to $182,000 in 2006, which was a decline of 51%.The revenue reduction was caused by an ongoing decline in the number of customers to whom the segment provides maintenance support.This segment was sold in November 2006.The segment was sold in exchange for no other consideration than a percentage of profits from new future sales generated by the segment, if any, not to exceed $800,000 in the aggregate. The justice information systems (JIS) segment experienced a revenue increase from $120,000 in 2005 to $322,000 in 2006, which was a 169% increase.This increase was caused by $250,000 billed under a single consulting services contract, while $66,000 was related to JIS projects.The revenues generated by this segment are increasingly unrelated to justice systems, and it was consolidated into our consulting segment as of the end of 2006.This segment was sold in February 2007 and is presented in the statement of operations as a discontinued operation, net of expenses of $269,000 and $323,000 in 2006 and 2005, respectively. Operating Expenses Our operating expenses were $6,540,000 and $7,398,000 in 2006 and 2005, respectively.These expenses consisted of $5,172,000 and $5,849,000 of compensation expenses in 2006 and 2005, respectively.The $677,000 decline in compensation expense from 2005 to 2006 was primarily caused by a reduction in those staff associated with several federal consulting projects that were completed during the period.We also incurred general and administrative expenses of $1,368,000 and $1,550,000 in 2006 and 2005, respectively.Bad debt was also reduced by $40,000 during 2006, primarily due to an unusually high bad debt expense in 2005 that was caused by the merger of several customers.Travel and entertainment costs declined by $35,000 in 2006, in approximate proportion to the reduction in headcount during the year.Income tax expense for the consulting division was reduced by $61,000 during 2006, due to the substantial decline in earnings from 2005. The margin of our consulting segment declined to $175,000 from $1,085,000 for the years ended December 31, 2006 and 2005, respectively.This $910,000 reduction in margin was caused by the completion of a non-recurring federal project in late 2005, as well as a reduction in funding for other projects.In addition, unbillable staff were retained in anticipation of new projects that have not yet occurred, so that the salaries expense did not decline in proportion to the lost revenue. - 26 - The margin of our GIS segment increased to $350,000 from $93,000 for the years ended 2006 and 2005.Of this $257,000 increase, $99,000 was caused by a reduction in the salaries expense, which in turn was caused by the delayed rehiring of two positions, whose occupants left us during the first half of 2006.There was also a decline of $51,000 in bad debt expenses during 2006, which had been much higher in 2005 when several customers combined and merged the database subscriptions to which they were subscribing.In addition, there was a net decrease of $106,000 in outside services, due to a decline in outsourced production projects in 2006 over 2005. The margin of our customer relationship management segment declined to $(87,000) in 2006 from $51,000 in 2005.Of this $138,000 margin reduction, the primary cause was a revenue decline of $193,000 that was attributable to the departure of several customers, as well the sale of the business in early November 2006, which eliminated the final two months of 2006 revenue recognition.Offsetting the revenue decline was a $19,000 decline in depreciation and a $34,000 salary reduction in 2006. The margin of our justice information system segment improved to $(261,000) in 2006 from $(475,000) in 2005.Of this $214,000 improvement, $131,000 was caused by an increase in revenues due to the continuation of a consulting services contract that began during the second half of 2005. We expect our operating expenses to increase in the future as we execute our business plan. Interest expense was $66,000 and $102,000 in 2006 and 2005, respectively.This consisted of interest accrued on notes payable to related parties. Plan of Operation Our expansion will be driven by a combination of organic growth and acquisitions in both our GIS segment and our consulting segment.We expect that growth in our GIS segment will be founded upon the acquisition of other companies that provide either related databases that can be combined with our GIS segment’s existing database products, or companies that provide related production services.This should result in an expansion of the GIS segment’s customer base into additional federal and state agencies, most remaining large regional oil and gas production companies to which the segment does not already sell, and more product penetration into the existing customer base. We expect that growth in the consulting segment will be founded upon the acquisition of other companies, so that we can use the acquired companies’ sales personnel to cross-sell services into existing customers, while also expanding the specialized skill base of all consultants to provide a greater range of services to customers.This should result in both greater sales penetration into existing federal customers and an expansion into additional federal agencies. Off-Balance Sheet Transactions We have no off balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. - 27 - Item 7.Financial Statements. INDEPENDENT AUDITORS' REPORT To the Board of Directors and Stockholders Xedar Corporation Denver, Colorado We have audited the accompanying consolidated balance sheet of Xedar Corporation as of December31, 2006, and the related consolidated statements of operations, stockholders’ equity and cash flows for the years ended December 31, 2006 and 2005. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements and schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Xedar Corporation as of December 31, 2006, and the results of their operations and their cash flows for the years ended December 31, 2006 and 2005 in conformity with generally accepted accounting principles in the United States of America. /s/
